On Motion for Rehearing.
On motion for rehearing, the defendants contend that we have *245overlooked two important arguments which they asserted in their briefs and enumerations of error, the first being that they were “insulated from liability because Walker made a full, complete and truthful recitation of the facts to the Justice of the Peace, who then independently decided to issue the warrants,” and the second being that the trial court erred in refusing to charge that one of the warrants was invalid because it was not signed by a judicial officer.
The central factual issue in this case is whether the defendants acted maliciously and without probable cause to procure the plaintiff’s arrest under process of law, and one of the key determinations which the jury must make in resolving this question is whether Walker’s recitation of facts to the justice of the peace was in fact “full, complete, and truthful.” Walker, of course, claims that it was, while Bishop claims that it was not. This court obviously is not the appropriate forum to resolve this factual conflict. As for the contention that one of the warrants was not valid because it was not signed, the defendants conceded in their briefs that this enumeration of error was relevant only to the malicious prosecution claim, arguing that the reason the alleged error was harmful to them was “because any arrest under an invalid warrant may give rise only to a potential cause of action for false arrest.”
In the name of judicial economy, the defendants further urge us to reconsider our ruling in Division 2 that Bishop’s failure to assert his false arrest claim as a counterclaim to Georgia Kraft’s prior suit against him does not operate to bar the present action. Specifically, they argue that “ [i]n an age in which litigation has exploded to such a point that the courts are backlogged and cannot dispense justice quickly, the courts ought to disfavor any rule which would permit the recurrence of two trials as lengthy as those which have already occurred ...” It strikes this court that the defendants’ concern for a prompt and expeditious resolution of this litigation has not previously manifested itself. As emphasized in Division 2, when Georgia Kraft dismissed its suit against Bishop, it chose to do so without prejudice to its right to reassert the claim at a later date. It will not now be heard to argue that this dismissal defeated Bishop’s rights while not affecting its own.

Motion for rehearing denied.